                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOEL SNIDER                                 CIVIL ACTION

                      v.                     NO. 18-801

 OFFICER MCKEEHAN, et al.


                                       ORDER


       AND NOW,_ this 9th day of December 2019, upon considering Plaintiffs Motion for

appointment of counsel (ECF Doc, No. 77), and for reasons in the accompanying Memorandum,

it is ORDERED Plaintiffs Motion for appointment of counsel (ECF Doc. No. 77) is DENIED

without prejudice.
